Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-5, 7, 9-21, 23-36 are allowed. Claims 6, 8 and 22 are cancelled. 

3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a method for generating a Transmission Control Protocol (TCP) acknowledgement (ACK) corresponding to a TCP data packet received from a scheduling entity and transmitting the TCP ACK to the scheduling entity with the uplink data information configured in the uplink burst region of the downlink-centric slot thereby enabling very low latency suitably high quality of service.

Applicant’s independent claim 1 recites inter alia a method operable at a scheduled entity for wireless communication, the method comprising:
receiving downlink control information (DCI) in a downlink-centric slot, the DCI indicating a configuration of an uplink burst region of the downlink-centric slot, the downlink-centric slot including more resources allocated for downlink transmissions than uplink transmissions, and the configuration determining a multiplexing arrangement of resources within the uplink burst region that multiplexes a physical uplink shared channel (PUSCH) with a physical uplink control channel (PUCCH) or uplink control information (UCD);
receiving a downlink data packet via a downlink data channel of the downlink-centric slot;
generating a Transmission Control Protocol (TCP) acknowledgment (ACK) corresponding to  the downlink data packet; 
and transmitting the PUSCH configured in the uplink burst region of the downlink-centric slot, wherein the PUSCH comprises the TCP ACK.

Regarding independent claims 1, 9, 17, 24 the prior art Yang et al.  [US 20180332577 A1] discloses in para [0114] Fig. 9, [0114] Referring to FIG. 9, a UE may acquire a periodically allocated PUSCH resource (S902). Here, the periodically allocated PUSCH resource may be used to transmit a first PUSCH. The first PUSCH  may be a PUSCH used to carry information of a first type which requires (only) low latency, for example, a PUSCH used to carry UL-SCH data having (only) TCP-ACK.
The prior art Jung et al. [US 20180132264 A1] discloses in para [0062] Fig. 2, Fig. 6,    both short PUCCH and short PUSCH resources for slot n may be dynamically signaled via DCI in slot n (or in slot n-k if there is no DL region in slot n). The resource of short PUCCH for HARQ-ACK feedback may be indicated in DCI scheduling a corresponding DL Data channel, if the DL scheduling DCI is transmitted in slot n or slot n-k.
However, combination of prior art of records Yang and Jung does not discloses 
receiving a downlink data packet via a downlink data channel of the downlink-centric slot;
generating a Transmission Control Protocol (TCP) acknowledgment (ACK) corresponding to  the downlink data packet; 
and transmitting the PUSCH configured in the uplink burst region of the downlink-centric slot, wherein the PUSCH comprises the TCP ACK.

Therefore, the claims, 1, 9, 17 and 24 are allowed for these above reasons. The respective dependent claims of independent claims 1, 9, 17 and 24 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. [US 20100290415 A1] Apparatus and method for bandwidth request in broadband wireless communication system
Hu et al. [US 20190007867 A1] Base station equipment, communication terminal, communication system, program, frame transmitting method and data structures
Li et al. [US 20180132229 A1] Method And Apparatus For Multiplexing Physical Uplink Control Channels In Mobile Communications
Parkvall et al. [US 20170331577 A1] Network Architecture, Methods, and Devices for a Wireless Communications Network
Ng et al. [US 20140369242] Method of UL TDM for inter-eNodeB carrier aggregation
Jung et al. [US 20180132264] identifying a resource for transmitting a first uplink channel
Park et al. [US 20130195065 A1] Method of transmitting and receiving ack/nack signal and apparatus thereof
Mukherjee et al. [US 20140036748 A1] UE indicating of power mode preferences

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413